UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ----------------------------------------X
    Domingo Minier,

                          Petitioner,
                                                                16 Cr. 23 (PAC)
           -against-
                                                                OPINION & ORDER
    United States of America,

                          Respondent.

    ------------------------------------------X
          Defendant Domingo Minier is a citizen of the Dominican Republic who is currently

serving a 108 month custodial sentence after pleading guilty to conspiracy to distribute heroin.

Minier now moves for a sentence reduction under the Compassionate Release Statute at 18

U.S.C. § 3582(c)(l)(A)(i) on the grounds that the COVID pandemic constitutes extraordinary

and compelling circumstances, and that a sentence reduction would be consistent with the

sentencing factors set forth in 18 U.S.C. § 3553(a). For the following reasons, his motion is

DENIED.

                                         BACKGROUND 1

          In March 2017, Minier pied guilty to one count of conspiracy to distribute heroin, in

violation of21 U.S.C. §§ 846 and 841(b)(l)(B). Minier v. United States, No. 16-CR-23 (PAC),

2021 WL 1292820, at *1 (S.D.N.Y. Apr. 7, 2021). Minier's conviction marked his third brush




1
 Factual citations are made to this Court's April 7, 2021 Opinion & Order which denied
Minier's habeas petition. (See Opinion & Order, ECF 62.)


                                                   1
with the law. 2 Id. For committing this crime, he faced a mandatory minimum sentence of 60

months and a Guidelines Range of 135 to 168 months imprisonment.3 Id.

       At sentencing, Minier requested a mandatory minimum sentence of 60 months. Id. The

Government, meanwhile, requested a sentence within the Guidelines Range. (See Sent' g Tr. at

12, ECF 50.) The Court ultimately sentenced Minier to 108 months, justifying the downward

variance on certain mitigating factors, including Minier' s attempted cooperation with the

Government and his difficult family circumstances. (See id. at 16-19.) Following imposition of

sentence, however, Minier moved pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct

his sentence on the ground that he suffered from ineffective assistance of counsel. (ECF 49.)

The Court denied that motion by a written Opinion & Order dated April 7, 2021. Minier, 2021

WL 1292820.

       Minier is 54 years old and currently incarcerated at the FCI Gilmer in West Virginia.

(Gov't Br. at 4, ECF 66.) In December 2020, Minier contracted the COVID virus but has since

recovered and recently completed his vaccination series. (Id. at 10--11.) He has served

approximately 64 months of his 108 month sentence, and is projected to be released on August

30, 2023. (Id. at 4.) Upon release, he will be removed from the United States because of his




2 In 1999, Minier was convicted of distributing heroin in the District of New Jersey, a crime for
which he served 37 months imprisonment, and in 2014, he was convicted of unlawful reentry in
this district, for which he served 16 months imprisonment. See Minier, 2021 WL 1292820, at
*1.
3In connection with the instant drug offense, Minier was also convicted of unlawful reentry and
sentenced to 16 months imprisonment. See Minier, 2021 WL 1292820, at *1. However, only
after he had served that sentence did the Government belatedly bring this drug charge. Id. The
Court took this splitting of the charges into consideration in sentencing Minier to a below
Guidelines term of 108 months. Id.


                                                 2
illegal immigration status. (See Sent'g Tr. at 18.)

       Minier now moves pro se for compassionate release4 on the grounds that: ( 1) he is

suffering long-term symptoms as a result of his previous bout with COVID, (2) that the Bureau

of Prisons has imposed taxing restrictions on the conditions of his confinement, and (3) that he

must care for his elderly sick mother who currently resides alone in the Dominican Republic.

(Def. Br. at 5-15, ECF 63.) Minier also contends that a sentence reduction would not frustrate

the sentencing factors set forth in 18 U.S.C. § 3553(a). (See id.)

       The Government contests each of these points. It argues that Minier has not

demonstrated extraordinary and compelling reasons for early release (Gov't Br. at 10-13) and

even ifhe had, that the sentencing factors under 18 U.S.C. § 3553(a) weigh against a sentence

reduction (see id. at 14). Because the Court agrees, Minier's motion is denied.

                                          DISCUSSION

        As a general rule, district courts may not modify prison sentences once they have been

imposed. See United States v. Marriott, No. 1:18-CR-00339-PAC-12, 2020 WL 4883805, at *1

(S.D.N.Y. Aug. 19, 2020). The Compassionate Release Statute, however, provides a limited

exception to this general rule. Id. It permits a district court to reduce a term of imprisonment if:

(1) the defendant satisfies the statute's administrative exhaustion requirement, see 18 U.S.C. §

3582(c)(l)(A); (2) the defendant demonstrates extraordinary and compelling reasons warranting

a sentence reduction, see United States v. Jaquez, No. 17 CR. 415 (PAC), 2021 WL 857364, at

*3 (S.D.N.Y. Mar. 8, 2021); and (3) granting a sentence reduction would not frustrate the



4Prose filings are liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting
Estelle v. Gamble, 429 U.S. 97, 106 (1976)). A court must "interpret them to raise the strongest
arguments that they suggest." Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006) (quoting
Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).


                                                  3
sentencing factors set forth in 18 U.S.C. § 3553(a), see id. Because the parties agree that the first

factor, administrative exhaustion, has been met here, 5 the Court will proceed to the second and

third factors.

        Extraordinary and Compelling. Minier has not demonstrated extraordinary and

compelling reasons for a sentence reduction. See 18 U.S.C. § 3582(c)(l)(A)(i). In the context of

compassionate release motions, "courts in this circuit have found that vaccination mitigates the

risk an inmate faces from COVID-19 to the point that his health conditions weighing in favor of

release are no longer extraordinary and compelling." United States v. Kasie, No. 18 CR. 30

(PAC), 2021 WL 1026498, at *2 (S.D.N.Y. Mar. 17, 2021) (collecting cases). This principle

applies a fortiori here where Minier has already contracted and recovered from COVID, and

been fully vaccinated against the virus as well. See id. In addition, Minier is neither of elderly

age nor has any underlying health conditions that make him particularly vulnerable to the virus.

See United States v. Darling, No. 10-CR-00640-PAC-2, 2021 WL 2070146, at *3 (S.D.N.Y.

May 24, 2021) (finding extraordinary and compelling circumstances absent where defendant had

"no underlying health conditions that put him at an increased risk of harm from his COVID-19

infection"). And as it stands, there is only one confirmed case of COVID reported at his facility,

which means that his exposure to reinfection remains very low. See BOP, COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last visited June 3, 2021). Taking these facts in tandem, the

Court finds that there are no extraordinary and compelling reasons that justify a sentence


5 Minierinitially petitioned the Warden of his facility for compassionate release on April 1,
2021. (Gov't Br. at 6.) The Warden denied that petition on April 12. (Id.) Hence, because 30
days have elapsed since the Warden's receipt ofMinier's compassionate release petition, his
motion before the Court is timely. See United States v. Maldonado, No. 16 CR 285 (CM), 2021
WL 639069, at *2 (S.D.N.Y. Feb. 17, 2021) (finding passage of30 days from Warden's receipt
of compassionate release petition to satisfy the administrative exhaustion requirement).


                                                  4
reduction. See 18 U.S.C. § 3582(c)(l)(A)(i).

       In response, Minier contends that a sentence reduction is warranted because he is

suffering "from a myriad oflong-term symptoms resulting from his [prior] bout with COVID-

19." (Def. Br. at 6.) The problem with this allegation, however, is that Minier does not explain

what those long-term symptoms are. (See id.) And nor does the record provide any clues. (See

Gov't Ex. B.) Instead, according to recent BOP medical records, Minier appears to be in good

health and largely immune from recontracting the COVID virus. (See id.) This argument is thus

unavailing.

       Minier also argues that the BOP' s onerous restrictions on inmates serving time during the

pandemic constitute extraordinary and compelling circumstances warranting a sentence

reduction. (Def. Br. at 8-12.) But this is a policy argument masked in a judicial cloak. And as

this Court explained in United States v. Kaba, to grant compassionate release on this generalized

basis would eviscerate the limited scope of compassionate release which Congress had intended.

No. 19 CR. 242 (PAC), 2020 WL 2520807, at *3 (S.D.N.Y. May 18, 2020). "[T]he Court must

work with the statute Congress wrote, not the statute it would like." United States v. Brady, No.

S2 18 CR. 316 (PAC), 2020 WL 2512100, at *4 (S.D.N.Y. May 15, 2020)

       Finally, Minier argues that he must take care of his elderly mother who "suffers from a

host of medical conditions" and "lives alone in the Dominican Republic." (Def. Br. at 12-13.)

Specifically, Minier stresses that there is "absolutely no one left to care for" his mother. (Id.)

While his intentions may be noble, the Court remains unconvinced that this presents an

extraordinary and compelling reason for compassionate release, especially given the fact that

Minier has six siblings with respectable jobs who may act as caretakers for their mother. See

United States v. Lisi, 440 F. Supp. 3d 246, 252 (S.D.N.Y. 2020) (finding extraordinary and



                                                  5
compelling circumstances only because defendant had shown evidence that his sibling and "hired

aides" could not care for ailing mother and therefore that he was "the only available caregiver").

Accordingly, this reason also does not warrant a sentence reduction. 6

         In sum, because Minier has failed to demonstrate extraordinary and compelling reasons,

his compassionate release must be denied.

         § 3553(a) Sentencing Factors. Because no extraordinary and compelling circumstances

have been shown, the Court is not required to reach the§ 3553(a) analysis to resolve this motion.

Still, the Court recognizes that granting Minier compassionate release would be inconsistent with

the sentencing factors contained in§ 3553(a). See Jaquez, 2021 WL 857364, at *3 ("[C]ourts

have also considered the sentencing factors under 18 U.S.C. § 3553(a) with a particular emphasis

on the seriousness of the offense, the deterrent effect of the punishment, and the need to protect

the public.").

         First, as the Government notes in its submission, the seriousness of the offense factor

weighs against compassionate release. (Gov't Br. at 14.) Minier "played a leadership role" in

the underlying drug scheme which involved "seven kilos of heroin and large amounts of money"

moving from California to New York. (Sent'g Tr. at 17.) That, by any measure, is a serious

crime.

         Second, the deterrent effect of punishment also leans against compassionate release. To

date, Minier has served a little over half of his 108 month sentence. See supra 2. And it is

questionable at best whether that punishment has adequately deterred him from committing

future crimes given his past history of engaging in the illegal drug trade and unlawfully



6Furthermore, the Court took into consideration Minier' s troubling family circumstances when it
varied downward and sentenced Minier to 108 months imprisonment. (Sent'g Tr. at 16.)


                                                  6
reentering the United States despite his lack of legal status. See Minier, 2021 WL 1292820, at

*1. Accordingly, deterrence considerations counsel against a sentence reduction.

       Finally, while Minier will be removed from the United States following his release, that

does not necessarily mean that he no longer presents a danger to the public. In 2006, Minier was

removed to the Dominican Republic for committing the same drug crime at issue here. Minier,

2021 WL 1292820, at *1. Yet he subsequently reentered the United States and committed the

instant offense. See id. This course of conduct shows that Minier still presents a danger to the

American people and that his compassionate release should not be granted.

                                          CONCLUSION

       For the foregoing reasons, Minier's motion for compassionate release is DENIED

without prejudice as to its renewal should his health conditions or the status of infections at his

facility materially worsen. The Clerk of Court is respectfully directed to terminate the motion at

ECF63.


 Dated: New York, New York                         SO ORDERED
        June 3, 2021



                                                   United States District Judge




                                                  7
